DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

	Claims 1, 3, 5, 8, 12, 15, and 19 are amended; and claims 2, 4, 6, 7, 9-11, 13, 14, 16-18, and 20 are unchanged; therefore, claims 1-20 remain presently pending in the application, of which, claims 1, 8, and 15 are presented in independent form.
	 
In light of Applicant’s amendments, the objections to the claims are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites “identifying, by a computer-based system, a link between a first node and a secondary node in a network of a transaction account issuer, wherein the first node and the secondary node are clients of the transaction account issuer; classifying, by the computer-based system, the link, wherein the classification indicates a type of relationship existing between the first node and the secondary node in the network, wherein the relationship comprises at least one of a customer to customer relationship, a business to customer relationship, or a business to business relationship; selecting, by the computer-based system and based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, wherein the action comprises at least one of a loan action or a credit action; determining, by the computer-based system and based on an analysis of the first node in isolation, a parameter for the action; calculating, by the computer-based system, a network effect for the action for the first node with at least the secondary node based on the classification; modifying, by the computer-based system and based on the network 
The limitations of “identifying, by a computer-based system, a link between a first node and a secondary node in a network of a transaction account issuer, wherein the first node and the secondary node are clients of the transaction account issuer”, “classifying, by the computer-based system, the link, wherein the classification indicates a type of relationship existing between the first node and the secondary node in the network, wherein the relationship comprises at least one of a customer to customer relationship, a business to customer relationship, or a business to business relationship”, “selecting, by the computer-based system and based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, wherein the action comprises at least one of a loan action or a credit action”, “determining, by the computer-based system and based on an analysis of the first node in isolation, a parameter for the action”, “calculating, by the computer-based system, a network effect for the action for the first node with at least the secondary node based on the classification”, “modifying, by the computer-based system and based on the network effect, the parameter for the action for the first node based on the network effect for the action with at least the secondary node” and “executing, by the computer-based system, the action for the first node with the modified parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “identifying a link” in the context of this claim encompasses the user mentally identifying a link between a first node and a secondary node in a network. Similarly, “classifying the link”, in the context of this claim encompasses the user mentally classifying the link based on the relationship between nodes. Similarly, “selecting an action”, in the context of this claim encompasses the user (e.g. transaction account issuer or a client of the transaction account issuer) mentally selecting a loan or credit action. Similarly, “determining a parameter for the action”, in the context of this claim encompasses the user mentally determining a parameter based on an analysis of the node in isolation. Similarly, “calculating a network effect for the action”, in the context of this claim encompasses the user mentally determining a network effect for the action based on the node relationships. Similarly, “modifying the parameter for the action”, in the context of this claim encompasses the user mentally modifying the parameter for the action based on the network effect for the action based on the node relationships. Similarly, “executing the action”, in the context of this claim encompasses the user manually performing the action using the modified parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – performing the steps by a computer-based system. The computer-based system in all steps is recited at a high-level of generality (i.e., a generic computer-based system performing a generic computer function of analyzing information to determine an action) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.	
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-based system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.	
Claims 8 and 15 recite substantially the same limitations as claim 1, and follows substantially the same analysis. In addition, these claims recite the additional elements relating to a system that includes a processor, non-transitory memory, and instructions stored in the non-transitory memory configured for execution by the processor. The processor and non-transitory memory with stored instructions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-based system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.	

With regard to dependent claims 2-4, 9-11, and 16-18, these claims merely elaborate on the abstract idea itself (e.g., identify links between nodes) and thus do not add any additional limitations. Therefore these claims are likewise rejected under 35 U.S.C. 101.

With regard to dependent claims 5, 12, and 19, these claims merely elaborate on the abstract idea itself (e.g., selecting an action) and thus do not add any additional limitations. Therefore these claims are likewise rejected under 35 U.S.C. 101.

With regard to dependent claims 6, 7, 13, 14, and 20, these claims merely elaborate on the abstract idea itself (e.g., calculating of the network effect) and thus do not add any additional limitations. Therefore these claims are likewise rejected under 35 U.S.C. 101.

Further, the claim limitations as a whole describes the fundamental economic principles or practices of mitigating risk in business interactions by analyzing the ripple effects of the business interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. As discussed above with respect to integration of the abstract idea into a practical application and additional elements that are sufficient to amount to significantly more than the judicial exception, the additional element of using a computer-based system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kidder et al. (U.S. Pub. No. 2013/0218640, previously cited), hereinafter Kidder, in view of Marshall (U.S. Pub. No. 2010/0241501), and further in view of Chung et al. (U.S. Pub. No. 2017/0091644, previously cited), hereinafter Chung.

Regarding independent claim 1, Kidder teaches a method, comprising: identifying, by a computer-based system, a link between a first node and a secondary node in a network of a transaction account issuer, wherein the first node and the secondary node are clients of the transaction account issuer; classifying, by the computer-based system, the link, wherein the classification indicates a type of relationship existing between the first node and the secondary node in the network, wherein the relationship comprises at least one of a customer to customer relationship, a business to customer relationship, or a business to business relationship; (Kidder, [0043], discloses a CRM platform allows an entity (e.g., transaction account issuer) the ability to more effectively manage customers, resolve customer issues, retain and/or capture new customers. Kidder, [0055] and [0080], discloses obtaining connection information from any input user information, which may pertain to an entity, an individual, a connection, etc. A connection can define a relationship between a corporation and a customer. Entities and connections are maintained in an entity social graph.)
selecting, by the computer-based system and based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, (Kidder, [0005], discloses "Triggering events can identify scenarios and/or situations in which an action can be taken to achieve a customer based objective (e.g., customer retention, customer support, strengthen customer relationship, etc.)". Examiner interprets customer retention as a customer management action, customer support as a servicing engagement action, and strengthen customer relationship as a loyalty management action. Kidder, [0055], discloses automatically generating actions in response to insights based on direct connections (e.g., customers of a corporate entity) and indirect connections (e.g., friends of the customers).) 
calculating, by the computer-based system, a network effect for the action for the first node with at least the secondary node based on the classification; (Kidder, [0094]-[0097], discloses monitoring and tracking the actions of an entity node and measuring the engagement quality (e.g. effects/impact) of an action of the entity with the connections of the entity.)
modifying, by the computer-based system and based on the network effect, the parameter for the action for the first node based on the network effect for the action with at least the secondary node; (Kidder, [0016], discloses generating an action includes tailoring the action based on a customer activity scenario and on connection information for the customer. Kidder, [0109]-[0110], discloses that the tracking of impact can be used by the system to determine if an action is effective or needs to be modified so actions can be optimized by the system to leverage identification of influencers, population segments, etc. to achieve a desired goal. An entity can establish on the system various actions to take and the system can modify or refine entity defined actions.) and 
executing, by the computer-based system, the action for the first node with the modified parameter. (Kidder, Fig. 7 and [0107]-[0109], discloses monitoring and tracking past activity to determine the impact of specific actions and optimizing actions by modifying then performing an action to achieve a desired goal.)
However, Kidder does not explicitly teach selecting, by the computer-based system and based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, wherein the action comprises at least one of a loan action or a credit action;
On the other hand, Marshall teaches selecting, by the computer-based system and based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, wherein the action comprises at least one of a loan action or a credit action; (Marshall, [0010], discloses providing rewards for any tasks and activities related to the payment of money, the transfer of money, the retention of money, payments related to purchases, periodic payments, including payments on loans, such as home mortgages, credit card accounts, travel card accounts, utilities, various services, and others in general, including any type of account activity or billing activity requiring or generating a payment from one party to another party for any reason. Marshall, [0090], discloses receiving an event, typically an action taken by an individual who is enrolled in a rewards program, and recording various types of information related to the event.)
The tasks and activities of Marshall can be the actions of Kidder. Further, the activity between parties of Marshall can be the connection information of Kidder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the social media network customer relationship management system of Kidder to incorporate the teachings of the analyzing and tracking financial activities between parties of Marshall to allows the system to track financial actions of users.
One of ordinary skill in the art would be motivated to do so as to alter behavior of individuals by rewarding desirable behavior, and/or undesirable behavior results in a loss where each element of conduct can be evaluated and either rewarded or other responded to in a highly precise and provide sufficiently nuanced incentives, as taught by Marshall, [0003].
	However, Kidder, in view of Marshall, does not explicitly teach determining, by the computer-based system and based on an analysis of the first node in isolation, a parameter for the action;
On the other hand, Chung teaches determining, by the computer-based system and based on an analysis of the first node in isolation, a parameter for the action; (Chung, [0046] and [0056], discloses annotating a sociograph with flows or interactions between actors include when an actor interacts with any content posted by or associated with another actor and determining interests or attributes of users. Chung, [0062]-[0084], discloses identifying users of different type Leader-Types of different types of social capital like information, relationships, or resources in an online social network service of an actor that possesses a particular type of social capital or has a high influence within a network with respect to a particular type of social capital. Examiner interprets a system identifying a user as a Leader-type as analyzing a node in isolation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the  social media network customer relationship management system of Kidder to incorporate the teachings of the identifying of propagator-type leaders in a social network system of Chung because both address the same field of social media network analysis systems, and by incorporating Chung into Kidder allows the system to analyze and identify user influencers data.
One of ordinary skill in the art would be motivated to do so as to provide a way to annotate incredibly rich, deep information associated with a large number of members and a large number of entities in a multifaceted way to generate and enhance the sociograph, as taught by Chung, [0041].
 
Regarding claim 2, Kidder, in view of Marshall and Chung, teaches the method of claim 1, further comprising displaying, by the computer- based system, the first node, the secondary node, and the link in an entity graph. (Kidder, [0055] and [0080], discloses obtaining connection information from any input user information, which may pertain to an entity, an individual, a connection, etc. A connection can define a relationship between a corporation and a customer. Entities and connections are maintained in an entity social graph.)
Claims 9 and 16 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.
 
Regarding claim 3, Kidder, in view of Marshall and Chung, teaches the method of claim 1, wherein the link is classified as a self-match, a co-relation match, or a multi-entity match. (Kidder, [0055] and [0080], discloses obtaining connection information from any input user information, which may pertain to an entity, an individual, a connection, etc. A connection can define a relationship between a corporation and a customer. Entities and connections are maintained in an entity social graph. Examiner interprets a relationship between a corporation and a customer as a co-relation match based on applicant's specification [0065]-[0067] on self-match, co-relation match, and multi-entity relationship.)
Claims 10 and 17 recite substantially the same limitations as claim 3, and are rejected for substantially the same reasons.
 
Regarding claim 4, Kidder, in view of Marshall and Chung, teaches the method of claim 1, further comprising calculating, by the computer- based system, a confidence score of the link. (Kidder, [0005], discloses identify matching insights and prioritize use of matching insight over others that reflect with a higher degree of confidence that the insight is accurate. The insights based on direct connections (e.g., customers of a corporate entity) and indirect connections (e.g., friends of the customers) are used to automatically generate actions.)
Claims 11 and 18 recite substantially the same limitations as claim 4, and are rejected for substantially the same reasons.
 
Regarding claim 5, Kidder, in view of Marshall and Chung, teaches the method of claim 1, wherein the action further comprises at least one of a servicing engagement action, a customer management action, a loyalty management action, a fraud action, or a collections action. (Kidder, [0005], discloses "Triggering events can identify scenarios and/or situations in which an action can be taken to achieve a customer based objective (e.g., customer retention, customer support, strengthen customer relationship, etc.)". Examiner interprets customer retention as a customer management action, customer support as a servicing engagement action, and strengthen customer relationship as a loyalty management action.)
Claims 12 and 19 recite substantially the same limitations as claim 5, and are rejected for substantially the same reasons.
 
Regarding claim 6, Kidder, in view of Marshall and Chung, teaches the method of claim 1, wherein the calculating of the network effect further comprises calculating, by the computer-based system, a probability that the action will have an effect on the secondary node. (Kidder, [0087], discloses generating actions to address customer retention opportunities by identifying an influencer for a customer to endorse a customer retention opportunity, where having an influencer who can influence a target deliver an action (e.g., promotional offer or opportunity) can lend credibility to the action and increase the likelihood of acceptance and/or redemption. Kidder, [0092], discloses the likelihood of a positive outcome can be determined from analysis by the system.)
Claims 13 and 20 recite substantially the same limitations as claim 6, and are rejected for substantially the same reasons.
 
Regarding independent claim 8, Kidder teaches a system comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: (Kidder, Fig. 9 and [0117], discloses a computer system with a processor connected to one or more memory devices for storing programs and data.)
identifying a link between a first node and a secondary node in a network of a transaction account issuer, wherein the first node and the secondary node are clients of the transaction account issuer; classifying the link, wherein the classification indicates a type of relationship existing between the first node and the secondary node in the network, wherein the relationship comprises at least one of a customer to customer relationship, a business to customer relationship, or a business to business relationship; (Kidder, [0043], discloses a CRM platform allows an entity (e.g., transaction account issuer) the ability to more effectively manage customers, resolve customer issues, retain and/or capture new customers. Kidder, [0055] and [0080], discloses obtaining connection information from any input user information, which may pertain to an entity, an individual, a connection, etc. A connection can define a relationship between a corporation and a customer. Entities and connections are maintained in an entity social graph.)
selecting, based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, (Kidder, [0005], discloses "Triggering events can identify scenarios and/or situations in which an action can be taken to achieve a customer based objective (e.g., customer retention, customer support, strengthen customer relationship, etc.)". Examiner interprets customer retention as a customer management action, customer support as a servicing engagement action, and strengthen customer relationship as a loyalty management action. Kidder, [0055], discloses automatically generating actions in response to insights based on direct connections (e.g., customers of a corporate entity) and indirect connections (e.g., friends of the customers).)
calculating a network effect for the action for the first node with at least the secondary node based on the classification; (Kidder, [0094]-[0097], discloses monitoring and tracking the actions of an entity node and measuring the engagement quality (e.g. effects/impact) of an action of the entity with the connections of the entity.)
modifying, based on the network effect, the parameter for the action for the first node based on the network effect for the action with at least the secondary node; (Kidder, [0016], discloses generating an action includes tailoring the action based on a customer activity scenario and on connection information for the customer. Kidder, [0109]-[0110], discloses that the tracking of impact can be used by the system to determine if an action is effective or needs to be modified so actions can be optimized by the system to leverage identification of influencers, population segments, etc. to achieve a desired goal. An entity can establish on the system various actions to take and the system can modify or refine entity defined actions.) and 
executing the action for the first node with the modified parameter.(Kidder, Fig. 7 and [0107]-[0109], discloses monitoring and tracking past activity to determine the impact of specific actions and optimizing actions by modifying then performing an action to achieve a desired goal.)
	However, Kidder does not explicitly teach selecting, based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, wherein the action comprises at least one of a loan action or a credit action;
On the other hand, Marshall teaches selecting, based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, wherein the action comprises at least one of a loan action or a credit action; (Marshall, [0010], discloses providing rewards for any tasks and activities related to the payment of money, the transfer of money, the retention of money, payments related to purchases, periodic payments, including payments on loans, such as home mortgages, credit card accounts, travel card accounts, utilities, various services, and others in general, including any type of account activity or billing activity requiring or generating a payment from one party to another party for any reason. Marshall, [0090], discloses receiving an event, typically an action taken by an individual who is enrolled in a rewards program, and recording various types of information related to the event.)
The tasks and activities of Marshall can be the actions of Kidder. Further, the activity between parties of Marshall can be the connection information of Kidder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the social media network customer relationship management system of Kidder to incorporate the teachings of the analyzing and tracking financial activities between parties of Marshall to allows the system to track financial actions of users.
One of ordinary skill in the art would be motivated to do so as to alter behavior of individuals by rewarding desirable behavior, and/or undesirable behavior results in a loss where each element of conduct can be evaluated and either rewarded or other responded to in a highly precise and provide sufficiently nuanced incentives, as taught by Marshall, [0003].
However, Kidder, in view of Marshall, does not explicitly teach determining, based on an analysis of the first node in isolation, a parameter for the action;
On the other hand, Chung teaches determining, based on an analysis of the first node in isolation, a parameter for the action; (Chung, [0046] and [0056], discloses annotating a sociograph with flows or interactions between actors include when an actor interacts with any content posted by or associated with another actor and determining interests or attributes of users. Chung, [0062]-[0084], discloses identifying users of different type Leader-Types of different types of social capital like information, relationships, or resources in an online social network service of an actor that possesses a particular type of social capital or has a high influence within a network with respect to a particular type of social capital. Examiner interprets a system identifying a user as a Leader-type as analyzing a node in isolation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the  social media network customer relationship management system of Kidder to incorporate the teachings of the identifying of propagator-type leaders in a social network system of Chung because both address the same field of social media network analysis systems, and by incorporating Chung into Kidder allows the system to analyze and identify user influencers data.
One of ordinary skill in the art would be motivated to do so as to provide a way to annotate incredibly rich, deep information associated with a large number of members and a large number of entities in a multifaceted way to generate and enhance the sociograph, as taught by Chung, [0041].
 
Regarding independent claim 15, Kidder teaches a n article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations comprising: (Kidder, Fig. 9 and [0117], discloses a computer system with a processor connected to one or more memory devices for storing programs and data.)
identifying a link between a first node and a secondary node in a network of a transaction account issuer, wherein the first node and the secondary node are clients of the transaction account issuer; classifying the link, wherein the classification indicates a type of relationship existing between the first node and the secondary node in the network, wherein the relationship comprises at least one of a customer to customer relationship, a business to customer relationship, or a business to business relationship; (Kidder, [0043], discloses a CRM platform allows an entity (e.g., transaction account issuer) the ability to more effectively manage customers, resolve customer issues, retain and/or capture new customers. Kidder, [0055] and [0080], discloses obtaining connection information from any input user information, which may pertain to an entity, an individual, a connection, etc. A connection can define a relationship between a corporation and a customer. Entities and connections are maintained in an entity social graph.)
selecting, based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, (Kidder, [0005], discloses "Triggering events can identify scenarios and/or situations in which an action can be taken to achieve a customer based objective (e.g., customer retention, customer support, strengthen customer relationship, etc.)". Examiner interprets customer retention as a customer management action, customer support as a servicing engagement action, and strengthen customer relationship as a loyalty management action. Kidder, [0055], discloses automatically generating actions in response to insights based on direct connections (e.g., customers of a corporate entity) and indirect connections (e.g., friends of the customers).)
calculating a network effect for the action based on the classification for the first node with at least the secondary node; (Kidder, [0094]-[0097], discloses monitoring and tracking the actions of an entity node and measuring the engagement quality (e.g. effects/impact) of an action of the entity with the connections of the entity.)
modifying, based on the network effect, the parameter for the action for the first node based on the network effect for the action with at least the secondary node; (Kidder, [0016], discloses generating an action includes tailoring the action based on a customer activity scenario and on connection information for the customer. Kidder, [0109]-[0110], discloses that the tracking of impact can be used by the system to determine if an action is effective or needs to be modified so actions can be optimized by the system to leverage identification of influencers, population segments, etc. to achieve a desired goal. An entity can establish on the system various actions to take and the system can modify or refine entity defined actions.) and 
executing the action for the first node with the modified parameter. (Kidder, Fig. 7 and [0107]-[0109], discloses monitoring and tracking past activity to determine the impact of specific actions and optimizing actions by modifying then performing an action to achieve a desired goal.)
However, Kidder does not explicitly teach selecting, based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, wherein the action comprises at least one of a loan action or a credit action;
On the other hand, Marshall teaches selecting, based on the classification, an action for the first node by the transaction account issuer or a client of the transaction account issuer, wherein the action comprises at least one of a loan action or a credit action; (Marshall, [0010], discloses providing rewards for any tasks and activities related to the payment of money, the transfer of money, the retention of money, payments related to purchases, periodic payments, including payments on loans, such as home mortgages, credit card accounts, travel card accounts, utilities, various services, and others in general, including any type of account activity or billing activity requiring or generating a payment from one party to another party for any reason. Marshall, [0090], discloses receiving an event, typically an action taken by an individual who is enrolled in a rewards program, and recording various types of information related to the event.)
The tasks and activities of Marshall can be the actions of Kidder. Further, the activity between parties of Marshall can be the connection information of Kidder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the social media network customer relationship management system of Kidder to incorporate the teachings of the analyzing and tracking financial activities between parties of Marshall to allows the system to track financial actions of users.
One of ordinary skill in the art would be motivated to do so as to alter behavior of individuals by rewarding desirable behavior, and/or undesirable behavior results in a loss where each element of conduct can be evaluated and either rewarded or other responded to in a highly precise and provide sufficiently nuanced incentives, as taught by Marshall, [0003].
 	However, Kidder, in view of Marshall, does not explicitly teach determining, based on an analysis of the first node in isolation, a parameter for the action;
On the other hand, Chung teaches determining, based on an analysis of the first node in isolation, a parameter for the action; (Chung, [0046] and [0056], discloses annotating a sociograph with flows or interactions between actors include when an actor interacts with any content posted by or associated with another actor and determining interests or attributes of users. Chung, [0062]-[0084], discloses identifying users of different type Leader-Types of different types of social capital like information, relationships, or resources in an online social network service of an actor that possesses a particular type of social capital or has a high influence within a network with respect to a particular type of social capital. Examiner interprets a system identifying a user as a Leader-type as analyzing a node in isolation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the  social media network customer relationship management system of Kidder to incorporate the teachings of the identifying of propagator-type leaders in a social network system of Chung because both address the same field of social media network analysis systems, and by incorporating Chung into Kidder allows the system to analyze and identify user influencers data.
One of ordinary skill in the art would be motivated to do so as to provide a way to annotate incredibly rich, deep information associated with a large number of members and a large number of entities in a multifaceted way to generate and enhance the sociograph, as taught by Chung, [0041].
 


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kidder, in view of Marshall and Chung, and further in view of Ormont et al. (U.S. Pub. No. 2013/0110641, previously cited), hereinafter Ormont.

Regarding claim 7, Kidder, in view of Marshall and Chung, teaches all the limitations as set forth in the rejection of claim 1 above. However, Kidder, in view of Marshall and Chung, does not explicitly teach the method of claim 1, further comprising calculating, by the computer- based system, a loss for the action with the first node, wherein a value of the network effect is greater than the loss for the action with the first node. 
On the other hand, Ormont teaches calculating, by the computer- based system, a loss for the action with the first node, wherein a value of the network effect is greater than the loss for the action with the first node. (Ormont, [0075]-[0076], discloses a method of valuing delivery of advertisements to individuals in relation to their relative odds of amplification of the advertising. The end goal of this would be a higher overall return on investment to the marketer. A user could be offered a larger variable discount based upon influence and amplification among other users. One potential side effect of doing this is that the company may forgo profit with that user in order to receive an order of magnitude larger profit from sales that that user influences or connects to.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the  social media network customer relationship management system of Kidder to incorporate the teachings of the social media network user analysis system of Ormont because both address the same field of social media network analysis systems, and by incorporating Ormont into Kidder allows the system to analyze and identify node impact analysis of actions a node in a social graph to other nodes.
One of ordinary skill in the art would be motivated to do so as to provide a way of analyzing available information related to specific individuals to provide advertisements which are targeted to the person's particular interests, expertise, etc. in an elegant manner, as taught by Ormont, [0003].
Claim 14 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Angulo et al. (U.S. Pub. No. 2013/0218865) – “Systems and methods for identifying and analyzing internet users” discloses generating reports enhancing an understanding of Internet users based on their generated content and actions taken by others in response to the generated content.
Giuffre et al. (U.S. Pub. No. 2008/0065425) – “Computer-aided transferring of financial consequences” discloses exchanging payments between parties related to risk analysis.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165